Judgment unanimously affirmed, with costs to defendants-respondents. We agree with the findings of the trial court to the effect that there was no diversion of funds on the part of defendants, and that plaintiff had full knowledge of and consented to all of the acts of which he now complains. In the circumstances the plaintiff may not recover whether it be in an action at law or in equity for an accounting. The findings of the arbitrators were not binding upon the court because the arbitrators did not pass upon the relationship between the partners and the corporation for the period encompassed by the court’s decision. In view of the above we need not pass on any of the other issues raised. Concur — Rabin, J. P., Valente, McNally, Steuer and Bastow, JJ.